Appeal from an order of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered July 17, 2013. The order, among other things, denied the cross motion of defendant Paris Childs for partial summary judgment.
Now, upon the order and judgment (one paper) of the Supreme Court, Erie County (Jeremiah J. Moriarty, III, J.), entered June 24, 2014,
It is hereby ordered that said appeal is dismissed without costs upon stipulation.
All concur except Fahey, J., who is not participating. Present — Scudder, P.J., Fahey, Lindley, Valentino and Whalen, JJ.